DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-3 and 5-20 are are rejected under 35 U.S.C. 102(a)(1) or 102(a)(2) as being anticipated by Ramstein et al. (US 2014/0139436).
Regarding claim 1:  Ramstein discloses a localized multimodal haptic system, comprising:

a first force sensing transducer (EMP transducer, 1004, performs both actuation and sensing operation [0122]; detecting mechanical force at the force receiving surface; claim 13) being configured to enable force sensing detection of a first force input on a first contact interface (EMP sensor, 2300, provides a surface that transmits an externally imposed mechanical force to the EMP layers of the EMP sensor, 2300 [0113]; detecting mechanical force at the force receiving surface; claim 13); a memory; and
a processor operatively coupled to the memory (a haptic system may integrate one or more EMP actuators, control circuit and software (memory) [0112]); and the first force sensing transducer (control circuit, 2901, receives from EMP sensor/actuator, 2902) sensing signal, 2903), representative of the tactile pressure experienced at EMP sensor/actuator, 2902) and provides a haptic response through actuating signal, 904), [0121]; Fig. 27), the processor being configured to perform operations comprising:
detect the first force input on the first contact interface via the first force sensing transducer (control circuit, (2901) receives from EMP sensor/actuator, 2902), [0066, 0121]; Fig. 27);
measure at least one of a magnitude or a direction of the first force input detected by the first force sensing transducer;
compute a force sensing data parameter based on the measured at least one of the magnitude or the direction of the first force input (when a force is applied directly on EMP sensor, 2500, the EMP layers within EMP sensor, 2500, are deformed by the mechanical force experienced, thereby altering the capacitance of those layers, resulting in a measurable voltage or current output from EMP sensor, 2500, EMP 
determine an output function based on the force sensing data parameter; and
cause an activation of the output function (control circuit, 2901, receives from EMP sensor/actuator, 2902, sensing signal, 2903, representative of the tactile pressure experienced at EMP sensor/actuator, 2902, and provides a haptic response through actuating signal, 904, [0121]; Fig. 27).

Regarding claim 2:  Ramstein discloses a first contact interface configured to receive force input from a user, the first contact interface being associated with the first force sensing transducer interface (when a user pushes key, 1103, down with a force that is greater than the blocking force, key, 1103, and EMP transducer, 1102, travels downward [0082]; Fig. 29a).

Regarding claim 3:  Ramstein discloses a second force sensing transducer (a number of EMP transducers that are independently controlled [0072]) being configured to enable force sensing detection of a second force input on a second contact interface (EMP transducers, 1004, persorms both actuation and sensing operations [0122]; the EMP actuators and the sensing operation comprises detecting a mechanical force; claim 13), wherein the processor is further configured to perform operations comprising:
detect the second force input on the second contact interface via the second force sensing transducer (EMP sensor, 2300, provides a surface that transmits an externally imposed mechanical force to the EMP layers of EMP sensor, 2300, [0113; the 

Regarding Claim 5:  Ramstein discloses the first force input includes at least one of; a rise time, a fall time, or hold time (The EMP actuators disclosed herein have typical latency rise time (i.e., the time between the EMP actuator receiving its activating input signal to the EMP actuator providing the mechanical haptic response) from less than about 5 milliseconds up to about 40 milliseconds., [0102]).

Regarding Claim 6:  Ramstein discloses the system of claim 1, wherein when computing the force sensing data parameter, the processor is configured to determine 

Regarding Claim 7:  Ramstein discloses the output function includes an operation of a system (Controller 1001 then monitors sensing circuit 1006 for any occurrence of a sensed event at EMP transducer 1004. When such an event is detected, controller 1001 analyzes the event to determine an appropriate response (e.g., a haptic response). To effectuate the response, controller 1001 sets switching circuit 1005 to connect EMP transducer 1004 to driving circuit 1002. Controller 1001 then causes driving circuit 1002 to provide a suitable driving signal for the appropriate response to EMP transducer1004. The driving signal causes EMP transducer 1004 to provide the intended response in a manner such as any of the actuation operations discussed above (e.g., a haptic vibration or sound) [thus the output function includes operation of a haptic response system], [0122]; Fig. 28).

Regarding Claim 8:  Ramstein discloses the system of claim 1, wherein when causing the activation of the output function, the processor is configured to send, via a network, at least one of the force sensing data parameter or the output function to a second processor, wherein the second processor is configured to cause the activation of the output function (Controller 1001 [second processor] then monitors sensing circuit 

Regarding Claim 9:  Ramstein discloses an external surface coupled to the first contact interface (an EMP transducer 1102 is provided to support key or button 1103... when a user pushes key 1103 down with a force that is greater than the blocking force, key 1103 and EMP transducer 1102 travels downward, [0082]; Fig. 29a).

Regarding Claim 10:  Ramstein discloses at least one embedded lighting element, wherein the external surface is formed from a transparent, translucent, or selectively transparent material to enable surface illumination of the at least one embedded lighting element (EMP transducers can be made semi-transparent. Such semi-transparent EMP transducers are suitable for use in applications which require certain level of light to be transmitted. One example of a suitable application for semi-transparent EMP transducers may be as keyboards with backlit light [embedded lighting element], [0080]).

Regarding Claim 11:  Ramstein discloses one or more haptic feedback elements located proximate to the first contact interface (EMP actuators are actuated to provide haptic feedback, [0027]), wherein the output function includes at least one haptic emission to be generated by the one or more haptic feedback elements, wherein 

Regarding Claim 12:  Ramstein discloses a localized multimodal haptic system, comprising: a first force sensing transducer (EMP transducer, 1004, performs both actuation and sensing operation [0122]; detecting mechanical force at the force receiving surface; claim 13) being configured to enable force sensing detection of a first force input on a first contact interface (EMP sensor, 2300, provides a surface that transmits an externally imposed mechanical force to the EMP layers of the EMP sensor, 2300 [0113]; detecting mechanical force at the force receiving surface; claim 13); a memory; and
a processor operatively coupled to the memory (a haptic system may integrate one or more EMP actuators, control circuit and software (memory) [0112]); and the first force sensing transducer (control circuit, 2901, receives from EMP sensor/actuator, 2902) sensing signal, 2903), representative of the tactile pressure experienced at EMP sensor/actuator, 2902) and provides a haptic response through actuating signal, 904), [0121]; Fig. 27), the processor being configured to perform operations comprising:

measure at least one of a magnitude or a direction of the first force input detected by the first force sensing transducer;
compute a force sensing data parameter based on the measured at least one of the magnitude or the direction of the first force input (when a force is applied directly on EMP sensor, 2500, the EMP layers within EMP sensor, 2500, are deformed by the mechanical force experienced, thereby altering the capacitance of those layers, resulting in a measurable voltage or current output from EMP sensor, 2500, EMP sensor, 2500, can therefore be used to directly measure a force applied on the surface [0115]; Figs. 21a, 21b);
determine an output function based on the force sensing data parameter; and
cause an activation of the output function (control circuit, 2901, receives from EMP sensor/actuator, 2902, sensing signal, 2903, representative of the tactile pressure experienced at EMP sensor/actuator, 2902, and provides a haptic response through actuating signal, 904, [0121]; Fig. 27).

Regarding Claim 13:  Ramstein discloses detecting the force input on the surface of the multi-modal switch by the one or more force sensing elements comprises: detecting a first force input by a first force sensing element; and detecting a second force input by a second force sensing element (when a force is applied directly on EMP sensor 2500 [both first and second sensing elements], the EMP layer or layers within 

Regarding Claim 14:  Ramstein discloses measuring at least one of the magnitude or the direction of the force input detected by the one or more force sensing elements (a number of EMP transducers that are independently controlled, [0072]) comprises: measuring at least one of a first magnitude or a first direction of the first force input detected by the first force sensing element; and measuring at least one of a second magnitude or a second direction of the second force input detected by the second force sensing element (when a force is applied directly on EMP sensor 2500 [both first and second sensing elements], the EMP layer or layers within EMP sensor 2500 are deformed by the mechanical force experienced, thereby altering the capacitance of those EMP layers, resulting in a measurable voltage or current output force sensing data parameter] from EMP sensor 2500. EMP sensor 2500 can therefore be used to directly measure a force applied on the surface [for both sensing transducers], [0115]; Figs. 21a, 21b, 29(b) [the force sensing data parameter of the second transducer depends on the force applied to both the first and the second transducer]).

Regarding Claim 15:  Ramstein discloses the force sensing data parameter is computed based on the first force input and the second force input (see Fig. 29(b) [the force sensing data parameter of the second transducer depends on the force applied to both the first and the second transducer]).

Regarding Claim 16:  Ramstein discloses the force input includes at least one of: a rise time, a fall time, or hold time (The EMP actuators disclosed herein have typical latency rise time (i.e., the time between the EMP actuator receiving its activating input signal to the EMP actuator providing the mechanical haptic response) from less than about 5 milliseconds up to about 40 milliseconds., [0102]).

Regarding Claim 17:  Ramstein discloses a localized multimodal haptic system, comprising: a first force sensing transducer (EMP transducer, 1004, performs both actuation and sensing operation [0122]; detecting mechanical force at the force receiving surface; claim 13) being configured to enable force sensing detection of a first force input on a first contact interface (EMP sensor, 2300, provides a surface that transmits an externally imposed mechanical force to the EMP layers of the EMP sensor, 2300 [0113]; detecting mechanical force at the force receiving surface; claim 13); a memory; and
a processor operatively coupled to the memory (a haptic system may integrate one or more EMP actuators, control circuit and software (memory) [0112]); and the first force sensing transducer (control circuit, 2901, receives from EMP sensor/actuator, 
detect the first force input on the first contact interface via the first force sensing transducer (control circuit, (2901) receives from EMP sensor/actuator, 2902), [0066, 0121]; Fig. 27);
measure at least one of a magnitude or a direction of the first force input detected by the first force sensing transducer;
compute a force sensing data parameter based on the measured at least one of the magnitude or the direction of the first force input (when a force is applied directly on EMP sensor, 2500, the EMP layers within EMP sensor, 2500, are deformed by the mechanical force experienced, thereby altering the capacitance of those layers, resulting in a measurable voltage or current output from EMP sensor, 2500, EMP sensor, 2500, can therefore be used to directly measure a force applied on the surface [0115]; Figs. 21a, 21b);
determine an output function based on the force sensing data parameter; and
cause an activation of the output function (control circuit, 2901, receives from EMP sensor/actuator, 2902, sensing signal, 2903, representative of the tactile pressure experienced at EMP sensor/actuator, 2902, and provides a haptic response through actuating signal, 904, [0121]; Fig. 27).

Regarding Claim 18:  Ramstein discloses when causing the processor to detect the force input on the surface of the multi-modal switch by the one or more force 

Regarding Claim 19:  Ramstein discloses measuring at least one of a first magnitude or a first direction of the first force input detected by the first force sensing element; and measure at least one of a second magnitude or a second direction of the second force input detected by the second force sensing element (when a force is applied directly on EMP sensor 2500, the EMP layer or layers within EMP sensor 2500 are deformed by the mechanical force experienced, thereby altering the capacitance of those EMP layers, resulting in a measurable voltage or current output force sensing data parameter] from EMP sensor 2500. EMP sensor 2500 can therefore be used to directly measure a force applied on the surface, [0115]; Figs. 21a, 21b, 29(b) [the force sensing data parameter of the second transducer depends on the force applied to both the first and the second transducer]).

.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Ramstein et al. (US 2014/0139436) as applied to claims 1 and 3 above, and further in view of Algreatly (US 2014/0198071).
Regarding Claim 4:  Ramstein does not disclose the first force sensing transducer and the second force sensing transducer are arranged on different, non-.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
-Marchand et al. (US 8,780,055) discloses a low power wakeup detection circuit for a portable electronic device.
-Jiang et al. (US 2014/0191997) discloses a localized haptic response system.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOAN NGOC PHAM whose telephone number is (571)272-2967.  The examiner can normally be reached on M - F (7 AM - 3:30 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/TOAN N PHAM/Primary Examiner, Art Unit 2684                                                                                                                                                                                                        4/9/21